Title: John Barnes to Thomas Jefferson, 20 June 1813
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir, George Town 20th June 1813
            since I had the pleasure of Answering your favr of the 4th Inst Mr Geo Williams of Balto has favrd me with answer to my 2d letter to him—on the expected advices from G K—or Messrs Russell & Morton, paymt of your last years Remittance—the rate of present Ex—and withal—if it was possible for the parties Concern’ed to fall upon to effect, some mode of Remittance & paymts otherwise then by Bill of Ex—And thereby avoid the Risque of Capture to and from Bourdeau—trouble, and disquietude &ca—.
            it strikes my idea!—it is possible—at least it might be attempted—By your addressing a letter to Messr R & M—to pass thro the hands of Mr G. W. (unsealed) for his perusal—and govermt purporting—to lodge in his GWs hands, $500, every 6 Mos for the Sole purpose and—on Accot of Messr R & M—engaging to pay to that Amot (on Messrs R & M—receving advise thereof)—to the Order of G. K—at Paris, and for Messrs R & M to debit the Accot of Mr G. W. who has already recd & made Use of said $500—in Baltio but whether or not—one of or both of these Gentn may not object, to this proposition—is, the question—as merchts they may each expect a Commissn from 2½ a 5 ⅌Ct—would be equal to the prest Ex: say 10 ⅌Ct above par—this rise of ex—above par is a convincing proof to me, that the Commerce produce, and Manufactures in France is at this present time— in a florishing State—
            while the rest of Europe—are labouring Under the greatest distresses & dificulties—for the want of these advantages most essensial advantages—
            The survivers of Bonaparts Armies—who suffered so much by that Deadly frost, in Russia—are determined—and most probably—will—They say—“If the Russian Froze us last Winter we shall smoke some of them this summer”—he will at least force them back—into their Famaged—Desolate
			 distressed Country—while—the P Lawless—division of Poland—by Russia Prusia and Austria—is now to be Avenged.—
            with great Esteem I am always—Dear Sir, your most Obedt—John Barnes,
          
          
            PS. I inclose you—Mr G  Ws letters—for your better Govermt—.
          
        